 Case 3:13-cv-00453-SMY Document 17 Filed 06/16/20 Page 1 of 2 Page ID #66




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENNIE K. ELLISON,                                  )
                                                    )
                        Plaintiff,                  )
                                                    )
        vs.                                         )       Case No. 13-cv-453-SMY
                                                    )
MARC HODGE,                                         )
VAUGHN,
MUSGRAVE,                                           )
and PROPERTY DEPARTMENT,                            )
                                                    )
                        Defendants.                 )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

        This matter is before the Court on Plaintiff Bennie Ellison’s Request for Relief (Doc. 10)

from the Order restricting his filings in this district (Doc. 9). Pursuant to the challenged Order,

Plaintiff “is restricted from filing any new civil actions in this Court until such time as his

outstanding filing fees in this district have been paid in full” (Doc. 9, p. 2). The Order also provides

an avenue for relief – allowing Plaintiff to file a motion with the Court no sooner than February

18, 2016 seeking modification or recission of the filing ban. Plaintiff’s Request for Relief was

filed in accord with this provision.

        Plaintiff indicates that the filing ban should be lifted because of IDOC’s fraud.

Specifically, Plaintiff claims that officials at Pinckneyville Correctional Center and/or Hill

Correctional Center are deducting court fees from his account too frequently. He also complains

that officials have failed to provide him with copies of transactions from his trust fund account or

accounts for 2016 and 2017.




                                                   1
 Case 3:13-cv-00453-SMY Document 17 Filed 06/16/20 Page 2 of 2 Page ID #67




       Plaintiff’s arguments do not warrant rescinding or modifying the filing ban. Plaintiff does

not contend that he has paid his fees in full or that officials are somehow preventing him from

paying his fees. Rather, he complains that officials are sending payments too frequently and/or

have not provided him with certain documentation. These arguments do not alter the fact that,

according to the Court’s records, Plaintiff still owes the following fees:

   •   Case No. 13-cv-453 ($360.92)
   •   Case No. 13-cv-1185 ($288.12)
   •   Case No. 13-cv-1185 (Appellate Fees $452.67)
   •   Case No. 14-cv-581 (Appellate Fees $366.49)


       The Court will not investigate or referee any quarrels Plaintiff has with Pinckneyville

Correctional Center or Hill Correctional Center about their procedures, and only allowed

Plaintiff’s Request for Relief to be filed to determine whether he had satisfied his fee obligations.

He has not and he presents no other argument warranting lifting the filing ban.

       Accordingly, the Request for Relief (Doc. 10) is DENIED and the filing ban remains in

place. Further, the Court DIRECTS the Clerk of Court to provide Plaintiff with copies of his

payment history in Case Nos. 13-cv-453, 13-cv-1185, and 14-cv-581.

       IT IS SO ORDERED.

       DATED: June 16, 2020

                                                      s/ STACI M. YANDLE
                                                      United States District Judge




                                                  2
